               Case 19-11938-LSS              Doc 351-1        Filed 10/30/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 7

UBIOME, INC.,1                                            Case No. 19-11938 (LSS)
                             Debtor.
                                                          Objection Deadline: Nov. 13, 2020 at 4:00 p.m. (ET)
                                                          Hearing Date: Dec. 2, 2020 at 2:00 p.m. (ET)

    NOTICE OF MOTION OF ALFRED T. GIULIANO, CHAPTER 7 TRUSTEE, FOR
    ORDER: (A) AUTHORIZING TRUSTEE TO REJECT WAREHOUSE SERVICES
        AGREEMENT, EFFECTIVE OCTOBER 31, 2020; (B) AUTHORIZING
        ABANDONMENT OF ANY REMAINING PROPERTY LOCATED AT
           THE WAREHOUSE; AND (C) GRANTING RELATED RELIEF

To:      (a) the Office of the United States Trustee for the District of Delaware; (b) the Debtor’s
         lenders; (c) Warehouse-Pro; and (d) those persons who have requested notice pursuant to
         Bankruptcy Rule 2002.

                 PLEASE TAKE NOTICE that on October 30, 2020, Alfred T. Giuliano, chapter

7 trustee (the “Trustee”) to the estate of the above-captioned debtor, filed the Motion of Alfred T.

Giuliano, Chapter 7 Trustee, for Order: (A) Authorizing Trustee to Reject Warehouse Services

Agreement, Effective October 31, 2020; (B) Authorizing Abandonment of Any Remaining

Property Located at the Warehouse; and (C) Granting Related Relief (the “Motion”), with the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, Wilmington,

Delaware 19801 (the “Bankruptcy Court”). A copy of the Motion is attached hereto.

                 PLEASE TAKE FURTHER NOTICE that any response or objection to the

relief sought in the Motion must be filed with the Bankruptcy Court on or before November 13,

2020 at 4:00 p.m. prevailing Eastern Time.

                 PLEASE TAKE FURTHER NOTICE that at the same time, you must also

serve a copy of the response or objection upon: (i) counsel to the Trustee, Pachulski Stang Ziehl

1
 The Debtor and the last four digits of its taxpayer identification number is: uBiome, Inc. (0019). The headquarters
for the above-captioned Debtor was located at 360 Langton Street, Suite 301, San Francisco, CA 94103.


DOCS_DE:231442.1 31271/001
               Case 19-11938-LSS      Doc 351-1     Filed 10/30/20    Page 2 of 2




& Jones LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19899-8705

(Courier 19801), Attn: Bradford J. Sandler (bsandler@pszjlaw.com), and (ii) the Office of the

United States Trustee, J. Caleb Boggs Federal Building, 844 N. King Street, Suite 2207, Lock

Box 35, Wilmington, DE 19801, Attn: Benjamin A. Hackman

(benjamin.a.hackman@usdoj.gov).

                 PLEASE TAKE FURTHER NOTICE THAT IF YOU FAIL TO RESPOND IN

ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF

REQUESTED IN THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                 PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER

THE RELIEF SOUGHT IN THE APPLICATION WILL BE HELD ON DECEMBER 2, 2020

AT 2:00 P.M. PREVAILING EASTERN TIME BEFORE THE HONORABLE LAURIE

SELBER SILVERSTEIN, UNITED STATES BANKRUPTCY JUDGE, AT THE UNITED

STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET

STREET, SIXTH FLOOR, COURTROOM NO. 2, WILMINGTON, DELAWARE 19801.

Dated: October 30, 2020                 PACHULSKI STANG ZIEHL & JONES LLP

                                        /s/ Peter J. Keane
                                        Bradford J. Sandler (DE Bar No. 4142)
                                        Colin R. Robinson (DE Bar No. 5524)
                                        Peter J. Keane (DE Bar No. 5503)
                                        919 N. Market Street, 17th Floor
                                        P.O. Box 8705
                                        Wilmington, DE 19899 (Courier 19801)
                                        Telephone: (302) 652-4100
                                        Facsimile: (302) 652-4400
                                        Email:       bsandler@pszjlaw.com
                                                     crobinson@pszjlaw.com
                                                     pkeane@pszjlaw.com

                                        Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:231442.1 31271/001                     2
